EXHIBIT 10.3


AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT

          THIS AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of November 10, 2006, by and
among:

          (1)     QUEST DIAGNOSTICS RECEIVABLES INC., a Delaware corporation
(the Borrower”),

          (2)     QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation as
initial servicer (together with the Borrower, the “Loan Parties”),

          (3)     VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited
liability company as assignee of Blue Ridge Asset Funding Corporation (“VFCC”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as a Liquidity Bank to
VFCC (together with VFCC, the VFCC Group”),

          (4)     ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited
liability company formerly known as Atlantic Asset Securitization Corp.
(together with its successors, “Atlantic” and together with VFCC, the
“Conduits”), and CALYON NEW YORK BRANCH, in its capacity as a Liquidity Bank to
Atlantic (together with Atlantic, the “Atlantic Group”),

          (5)     WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as agent
for the VFCC Group, and CALYON NEW YORK BRANCH, in its capacity as agent for the
Atlantic Group (in such latter capacity, together with its successors in such
latter capacity, the “Atlantic Agent” or a “Co-Agent”), and

          (6)     WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
for the VFCC Group, the Atlantic Group and the Co-Agents (in such capacity,
together with any successors thereto in such capacity, the “Administrative
Agent” and together with each of the Co-Agents, the “Agents”),

with respect to that certain Third Amended and Restated Credit and Security
Agreement dated as of April 20, 2004, by and among the parties hereto (as
heretofore amended, the “Existing Agreement” which, as amended hereby, is
hereinafter referred to as the “Agreement”).

                    Unless otherwise indicated, capitalized terms used in this
Amendment are used with the meanings attributed thereto in the Existing
Agreement.

--------------------------------------------------------------------------------




W I T N E S S E T H :

                    WHEREAS, the parties hereto have agreed to add LabOne, Inc.,
ExamOne World Wide, Inc., Central Plains Laboratories, LLC, LabOne of Ohio,
Inc., and Systematic Business Services, Inc. as Originators; and

                    WHEREAS, the parties hereto desire to amend the Existing
Agreement as hereinafter set forth;

                    NOW, THEREFORE, in consideration of the premises and the
mutual agreements herein contained, the parties hereto hereby agree as follows:

                    1.     Amendments to Existing Agreement. Subject to the
terms and conditions hereinafter set forth, the parties hereby agree to amend
the Existing Agreement as follows:

                    1.1   The definition of “Eligible Receivable,” is hereby
amended to include the following provision after paragraph (p):

                             Notwithstanding the foregoing, in no event will a
LabOne Receivable be an Eligible Receivable (i) on or before November 30, 2006,
to the extent the aggregate Outstanding Balance of the LabOne Receivables that
are Eligible Receivables exceeds $30,000,000; or (ii) after November 30, 2006,
if there is not a fully executed Collection Account Agreement in place with
respect to each Lockbox and Collection Account into which the proceeds of any
LabOne Receivable are deposited; or (iii) on or after December 8, 2006, if the
Loan Parties have not provided an updated Schedule 6.1(o) to the Administrative
Agent.

                    1.2    The following definitions are hereby added to Exhibit
A in their appropriate alphabetical order:

          

                   “Clinical Laboratory Services” means clinical laboratory,
anatomic pathology or other diagnostics testing services (including, without
limitation, routine and esoteric clinical laboratory services (including
genetics testing), clinical laboratory services involved with clinical trials,
point-of-care testing, clinical laboratory services involving corporate
healthcare and services involved with managing hospital laboratories), health
screening and risk assessment services, and information services involving the
provision of data or information programs, services or products which
substantially consists of laboratory or other medical data.

                    “LabOne Receivable,” means a Receivable that arises out of a
sale of goods or services by any of LabOne, Inc., ExamOne World Wide, Inc.,
Central Plains Laboratories, LLC, LabOne of Ohio, Inc., and Systematic Business
Services, Inc.

                    1.3      Section 6.1(o)(i) is hereby amended and restated in
its entirety to read as follows:

--------------------------------------------------------------------------------




                              One of the Loan Parties or the applicable
Originator has instructed all Obligors of all Receivables to pay all Collections
thereon either (A) by mail addressed to a Lockbox or (B) by wire transfer or
other electronic funds transfer directly to a Collection Account in the name of
the applicable Originator, as sub-servicer, or in the name of the Borrower.
Items received in the Lockboxes are deposited for collection each Business Day
into a Collection Account in the name of the applicable Originator or the
Borrower, and all collected and available funds from time to time in each
Collection Account in the name of any Originator are swept each day to a
Collection Account in the name of the Borrower. Each of the agreements
establishing and governing the maintenance of the Lockboxes and Collection
Accounts is in full force and effect, and each of the Lockboxes and Collection
Accounts is subject to a Collection Account Agreement that is in full force and
effect; provided, however, that, prior to December 1, 2006, or such later date
as the Administrative Agent may specify in writing, failure to have a Collection
Account Agreement in place with respect to Lockboxes and Collection Accounts
containing solely the proceeds of LabOne Receivables shall not constitute a
breach of this Section 6.1(o)(i) .                         1.4     Section
7.1(i)(i) is hereby amended and restated in its entirety to read as follows:    
                      In accordance with Section 6.1(o)(i), each of the Loan
Parties will instruct all Obligors to make all payments on Receivables directly
to a Lockbox or Collection Account in the name of the applicable Originator (as
sub-servicer for the Borrower and the Secured Parties), the Borrower or the
Administrative Agent or its designee, which is subject to a Collection Account
Agreement and, if such Collection Account is in the name of an Originator, it is
swept on a daily basis into a Collection Account in the name of the Borrower (or
the Administrative Agent or its designee) which is subject to a Collection
Account Agreement. The Borrower will cause each of the Collection Accounts that
is currently in the name of an Originator to be transferred to it and into its
own name within a reasonable period of time after the initial Advance hereunder;
provided, however, that, prior to December 1, 2006, or such later date as the
Administrative Agent may specify in writing, failure to have a Collection
Account Agreement in place with respect to Lockboxes and Collection Accounts
containing solely the proceeds of LabOne Receivables shall not constitute a
breach of this Section 7.1(i)(i) .                         1.5     Exhibit
3.1(A) is hereby amended and restated in its entirety as set forth in Annex A
hereto.                       2.       Representations.

                    2.1.    Each of the Loan Parties represents and warrants to
the Lenders and the Agents that it has duly authorized, executed and delivered
this Amendment and that the Agreement constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms (except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability).

                    2.2.    Each of the Loan Parties further represents and
warrants to the Lenders and the Agents that each of its representations and
warranties set forth in Section 6.1 of the

--------------------------------------------------------------------------------




Agreement is true and correct as of the date hereof and that no Event of Default
or Unmatured Default exists as of the date hereof and is continuing.

                    3.        Conditions Precedent. This Amendment shall become
effective as of the date first above written upon receipt by the Administrative
Agent of a counterpart hereof duly executed by each of the parties hereto.

                    4.        Miscellaneous.

                    4.1.     Except as expressly amended hereby, the Existing
Agreement shall remain unaltered and in full force and effect, and each of the
parties hereby ratifies and confirms the Agreement and each of the other
Transaction Documents to which it is a party.

                    4.2.     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW.

                    4.3.     EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES
THAT:

                    4.3.1.   IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION, FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL
JURISDICTION IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE
SITTING IN NEW YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE AGREEMENT, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN
ACTION OR PROCEEDING IN SUCH COURTS.

                    4.3.2.  TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID TO EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, IT HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER OR IN CONNECTION WITH THE AGREEMENT.

                    4.4.     This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Amendment.

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the date first above written.

  QUEST DIAGNOSTICS RECEIVABLES INC.       By: /s/       Joseph P. Manory    
Name: Joseph P. Manory     Title:   Vice President and Treasurer                
          QUEST DIAGNOSTICS INCORPORATED       By:  /s/       Joseph P. Manory  
  Name: Joseph P. Manory     Title:    Vice President and Treasurer            
              WACHOVIA BANK, NATIONAL ASSOCIATION,   INDIVIDUALLY, AS
ADMINISTRATIVE AGENT AND AS VFCC AGENT       By:  /s/       Elizabeth R. Wagner
    Name: Elizabeth R. Wagner     Title:    Managing Director              
VARIABLE FUNDING CAPITAL COMPANY LLC     BY: WACHOVIA CAPITAL MARKETS, LLC, ITS
ATTORNEY-IN-FACT       By:  /s/       Douglas R. Wilson, Sr.     Name: Douglas
R. Wilson, Sr.     Title:   Vice President


--------------------------------------------------------------------------------




  ATLANTIC ASSET SECURITIZATION LLC         By: CALYON NEW YORK BRANCH  
      AS ATTORNEY-IN-FACT         By: /s/       Anthony Brown     Name: Anthony
Brown     Title:    Vice President         By: /s/       Tina Kourmpetis    
Name: Tina Kourmpetis     Title:    Managing Director               CALYON NEW
YORK BRANCH, INDIVIDUALLY AND AS ATLANTIC   AGENT               By: /s/
      Anthony Brown     Name: Anthony Brown     Title:    Vice President        
      By:  /s/       Tina Kourmpetis     Name: Tina Kourmpetis     Title:   
Managing Director


--------------------------------------------------------------------------------